UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4263



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLAUDE RAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-00-172)


Submitted:    October 24, 2001          Decided:    November 26, 2001


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William P. Robinson, Jr., ROBINSON, NEELEY & ANDERSON, Norfolk,
Virginia, for Appellant. Kenneth E. Melson, United States Attor-
ney, James Ashford Metcalfe, Assistant United States Attorney,
Thomas Scott Liverman, Third Year Law Student, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claude Ray appeals his jury convictions for possession of a

firearm   by   a   convicted   felon       in   violation   of   18   U.S.C.A.

§ 922(g)(1) (West 2000) and possession of marijuana with intent to

distribute in violation of 21 U.S.C.A. 841(a)(1) (West 1999).              The

court sentenced Ray to eighty-eight months’ imprisonment on the

firearm conviction and sixty months’ imprisonment on the drug con-

viction. On appeal, Ray attacks the sufficiency of the evidence to

support the jury’s verdict.        We have reviewed the record, and

viewing the evidence in the light most favorable to the Government,

we find sufficient evidence to support Ray’s convictions.                  See

Glasser v. United States, 315 U.S. 60, 80 (1942).

     Accordingly, we affirm Ray’s convictions and sentences.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      AFFIRMED




                                       2